Citation Nr: 9907099	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left arm and hand 
weakness.

3.  Entitlement to an increased evaluation for left wrist 
cysts ganglion, post operative, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for 
temporomandibular joint dysfunction, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for a 
hysterectomy, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two acquaintances


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
February 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas. 

Service connection for left arm and hand weakness and 
entitlement to increased evaluations for left wrist cysts 
ganglion, post operative; headaches; and a hysterectomy are 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  There is no competent evidence linking tinnitus to 
service.  

2.  Osteomyelitis of the jaw results in no impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for temporomandibular joint dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.149, Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Tinnitus

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

During a VA examination in January 1997, the veteran 
complained of tinnitus, characterized as periodic.  Service 
medical records, however, do not document complaints or 
findings of tinnitus, and post-service treatment records 
prior to January 1997 similarly fail to document either such 
findings or complaints.  The veteran is competent to indicate 
that she experienced ringing in her ears in service, and her 
statements to that effect are presumed credible for purposes 
of determining whether she has submitted a well grounded 
claim.  However, there is no evidence that the veteran 
possesses medical competence to suggest that the 
symptomatology she indicates that she has experienced on a 
periodic basis since service constitutes a manifestation of 
an ongoing pathology.  See Caluza, 7 Vet. App. at 504 
("Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a).").  The evidence associated with the claims 
file, including the report of the January 1997 VA 
examination, moreover, does not contain the opinion of a 
medical practitioner, or other competent evidence, linking 
the veteran's current complaints of tinnitus to a 
pathological process that had its onset in service.  Without 
such evidence, the veteran's claim is not well grounded.  

II.  Increased Evaluation for Temporomandibular Joint 
Dysfunction

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Temporomandibular joint dysfunction is evaluated as 10 
percent disabling under diagnostic code 9905, pertaining to 
limited motion of the temporomandibular articulation.  A 10 
percent evaluation is warranted for an inter-incisal range 
from 31 to 40 mm, and a 20 percent evaluation is warranted 
for an inter-incisal range from 21 to 30 mm.  A 10 percent 
evaluation is also available for a range of lateral excursion 
from 0 to 4 mm.  38 C.F.R. § 4.149, Diagnostic Code 9905.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§§ 4.40 and 4.45, recognize that functional loss of a joint 
may be result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

A January 1997 VA examination, although it revealed some 
clicking and popping noises, revealed no limitation of 
movement to the joint.  Examination also revealed no 
additional abnormality, and treatment records similarly do 
not document any loss of function.  Although the veteran has 
articulated complaints of discomfort in the area of the 
joint, given the lack of any other evidence of impairment, 
the veteran's subjective complaints of pain do not warrant a 
rating in excess of 10 percent.  


ORDER

A claim for service connection for tinnitus is denied.  

A claim for an increased evaluation for temporomandibular 
joint dysfunction, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The veteran seeks an increased evaluation for headaches.  The 
veteran was afforded a VA examination in January 1997.  
Although the report of the examination reflects that the 
veteran complained of daily headaches, that report does not 
contain any findings concerning how frequently the veteran 
experiences prostrating headaches, if at all, or otherwise 
provide an objective measure of the severity of the veteran's 
symptomatology.  Treatment records document complaints at 
times of photophobia, but again do not indicate how 
frequently, if at all, the veteran's headache disorder 
results in completely prostrating symptoms.  An additional 
examination, therefore, is warranted in order to ascertain 
the severity of the veteran's headache disorder.  

The veteran also seeks a higher evaluation for residuals of a 
hysterectomy.  Treatment records document a history of an 
ovarian excision in June 1995, for which service connection 
has not been established, which the veteran attributes to the 
earlier hysterectomy in service.  Treatment records also 
reflect complaints of pelvic pain at various points in time 
and a history of surgery in August 1996 consisting of 
incisional hernia repair.  Service connection for removal of 
the ovaries and for residuals, if any, of the veteran's 
hernia repair appear to be inextricably intertwined with the 
veteran's claim for an increased evaluation and should be 
addressed by the RO separately.  Moreover, although the 
veteran attributes an array of symptoms to the prior 
hysterectomy, it is unclear whether the veteran's complaints 
of pelvic pain are related to a service connected disability.  

Finally, the veteran seeks an increased evaluation for left 
wrist cysts ganglion, post operative, as well as service 
connection for left hand and arm symptoms she attributes to 
service connected residuals of a ganglion cyst removal.  
During a VA examination in January 1997, the veteran 
complained of left hand pain and weakness and of left upper 
extremity symptoms, which included numbness and soreness over 
the forearm.  The VA examiner observed some mild limitation 
of left wrist, some loss of strength in the left hand, and 
decreased sensation.   The examiner interpreted the findings 
as suggesting distal left upper extremity symptoms of unclear 
origin and questionable left cervical radiculopathy, adding 
that it was very unlikely that recurrent neurologic symptoms 
were at all related to surgeries for a left wrist extensor 
ganglion cyst and that the left upper extremity complaints 
were likely largely non-neurologic.  The examiner's 
characterization of the veteran's symptoms as both neurologic 
and non-neurologic, together with the failure to disassociate 
the "non-neurologic" complaints from any residuals of the 
ganglion cyst removal, raise some question as to whether some 
component of the veteran's left extremity complaints are 
related to the veteran's service connected disability.  The 
January 1997 examination, therefore, provides an inadequate 
basis for rating the veteran's disability.  The Board, 
further, defers consideration of the claim for service 
connection for left arm and hand weakness pending development 
of the veteran's claim for an increased evaluation of left 
wrist cysts ganglion, post operative.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
frequency of the veteran's headaches.  At 
a minimum, after reviewing the claims 
file, the examiner should offer an 
opinion as to how frequently the veteran 
suffers from completely prostrating 
headaches, if at all.  The claims file 
must be made available to the examiner 
for review.  

2.  The veteran should be afforded a 
gynecological examination to determine 
whether the veteran suffers from any 
functional impairment as a result of her 
prior hysterectomy.  After reviewing the 
claims file, the examiner should review 
the veteran's complaints and indicate 
whether any of her complaints are related 
to her prior hysterectomy and whether 
those complaints translate into any 
functional impairment beyond that 
generally contemplated by a hysterectomy.  
The claims file must be made available to 
the examiner for review.

3.  The veteran should be afforded an 
examination to determine the nature and 
extent of any symptomatology associated 
with left wrist cysts ganglion, post 
operative.  The examiner should report 
all symptoms associated with the left 
extremity, including any limitation of 
motion, any weakness, and any other 
limitation of function associated with 
the left extremity.  After reviewing the 
claims file, the examiner should indicate 
what component, if any, of the veteran's 
symptomatology is attributable to the 
veteran's service connected left wrist 
cysts ganglion, post operative.  If no 
symptoms are attributable to the left 
wrist cysts ganglion, post operative, the 
examiner should so indicate.  The claims 
file must be made available to the 
examiner for review.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  The RO should also address as 
issues whether the veteran is entitled to 
service connection for surgical excision 
of her ovaries and whether the veteran is 
entitled to service connection for 
residuals of a hernia repair.  If the 
veteran submits a timely of notice of 
disagreement with respect to these 
issues, the RO should provide her a 
statement of the case, after which she 
should be afforded an appropriate amount 
of time to perfect an appeal.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless she 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


